“The extraordinary remedy provided by c. 211, § 3, should be invoked only when appellate review is otherwise unavailable.” Hahn v. Planning Bd. of Stoughton, 403 Mass. 332, 335 (1988). The petitioner could have sought and obtained appellate review of the judges’ actions. Moreover, the Superior Court docket entries reflect his filing of notices of appeal. As a result, we allow the motion of the MBTA to join in the motion of the city to dismiss the petitioner’s appeal from the judgment of the single justice, and we allow that motion to dismiss.

So ordered.